Scott, Judge,
delivered the opinion of the court.
We see nothing in this record which will warrant the reversal of this judgment. There is no exception taken to the regularity of the judgment against the defendant Fulton. *360Kimbal being a part owner and present when the injury was done, it was properly left to the jury whether he was a contributor to the wrong done to the barge of the plaintiff. His presence when the first act was done which endangered the barge was a circumstance from which the jury might infer his assent to what was done afterwards, as all the subsequent acts were prompted by the motive which induced the first. At the instance of Kimbal the jury was instructed that there would be no recovery against him for any wrongful act of the defendant Fulton without his knowledge and consent. Seeing no error in the instructions which affected the defendant; and the jury having found that he participated in the wrong done to the plaintiff, the judgment will be affirmed.
The other judges concur.